Citation Nr: 1610169	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  07-10 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for cervical spine degenerative changes including disc protrusion and myositis.

4.  Entitlement to service connection for right carpal tunnel syndrome, status post surgical release (also claimed as bilateral carpal tunnel syndrome).

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected lumbar spine disease.

6.  Entitlement to service connection for dermatitis and tinea versicolor (previously shows as pityriasis versicolor), to include as due to an undiagnosed illness.

7.  Entitlement to service connection for arthritis.

8.  Entitlement to initial disability ratings in excess of 30 percent prior to July 25, 2010, and in excess of 50 percent thereafter, for depressive disorder.

9.  Entitlement to a disability rating in excess of 40 percent for multilevel degenerative disc disease, with herniation, thoracic and lumbar spine; foraminal stenosis, axial degenerative disease, and myositis (previously shown as lumbar spine degenerative changes, including herniated nucleus pulposus, and myositis).

10.  Entitlement to a disability rating in excess of 10 percent for L5-S1 lumbar radiculopathy, right lower extremity.

11.  Entitlement to a disability rating in excess of 10 percent for L3-S1 radiculopathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983, and from February 2003 to July 2004.  He served in Iraq from May 11, 2003 to May 26, 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 (cervical spine), October 2010 (erectile dysfunction, arthritis, carpal tunnel syndrome, skin disorder, migraine headaches, and depressive disorder), March 2012 (PTSD and depressive disorder), and October 2013 (thoracic and lumbar spine, bilateral lower extremity radiculopathy) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board denied the Veteran's claim for entitlement to service connection for cervical spine degenerative changes including disc protrusion and myositis in a March 2009 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the March 2009 decision as to such issue.  The Court granted the JMR in a January 2010 Order.  The Board remanded the issue for additional development in July 2011.  The issue returns to the Board for further consideration.

The Veteran was scheduled to present testimony at a Travel Board hearing before a Veterans Law Judge in April 2015.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

The issues of 1) entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness; 2) entitlement to service connection for cervical spine degenerative changes including disc protrusion and myositis; 3) entitlement to service connection for right carpal tunnel syndrome, status post surgical release (also claimed as bilateral carpal tunnel syndrome); 4) entitlement to service connection for erectile dysfunction, to include as secondary to service-connected lumbar spine disease; 5) entitlement to service connection for dermatitis and tinea versicolor (previously shows as pityriasis versicolor), to include as due to an undiagnosed illness; and 6) entitlement to initial disability ratings in excess of 30 percent prior to July 25, 2010, and in excess of 50 percent thereafter, for depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  PTSD had its onset in service.

2.  Arthritis, other than of the thoracic and lumbar spine, was not present in service or thereafter and is not related to service or to an incident of service origin.

3.  With consideration of pain and corresponding functional impairment, the Veteran's thoracolumbar spine disability is not characterized by unfavorable ankylosis of the entire thoracolumbar spine or by unfavorable ankylosis of the entire spine.

4.  The Veteran's L5-S1 lumbar radiculopathy, right lower extremity, is characterized by neurologic impairment that results in disability analogous to moderate incomplete paralysis of the sciatic nerve.

5.  The Veteran's L3-S1 radiculopathy, left lower extremity, is characterized by neurologic impairment that results in disability analogous to moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for establishing entitlement to service connection for arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for a disability rating in excess of 40 percent for multilevel degenerative disc disease, with herniation, thoracic and lumbar spine; foraminal stenosis, axial degenerative disease, and myositis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5242 (2015).

4.  The criteria for an initial rating of 20 percent, but no higher, for moderate incomplete paralysis of the sciatic nerve of the right lower extremity are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.123, 4.124, 4.124a, DC 8520 (2015).

5.  The criteria for an initial rating of 20 percent, but no higher, for moderate incomplete paralysis of the sciatic nerve of the left lower extremity are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.123, 4.124, 4.124a, DC 8599-8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial October 2010 (arthritis) and October 2013 (thoracolumbar spine and bilateral lower extremity radiculopathy) rating decisions by way of letters sent to the Veteran in January 2010, April 2010, and June 2010, and October 2012, respectively, that informed him of his duty and the VA's duty for obtaining evidence.  The letters notified the Veteran of the information and evidence needed to substantiate his service connection and increased rating claims.  In addition, the letters meet the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letters also notified the Veteran that the evidence must show that his service-connected disabilities had gotten worse.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's available service treatment and personnel records, VA and private treatment records, and lay statements have been obtained.

Additionally, the medical examinations of record are adequate.  In the August 2010 (arthritis) and October 2013 (thoracolumbar spine and bilateral lower extremity radiculopathy) examinations, the VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Analysis: Service Connection for PTSD

The Veteran contends in his November 2012 notice of disagreement that VA clinicians diagnosed him with PTSD on multiple occasions from July 2010 to June 2012.  In his November 2014 substantive appeal, the Veteran asserted that granting benefits for PTSD would not amount to pyramiding "to the extent [that] there are ANY symptoms of PTSD that are different than those of the service-connected depression."

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

As an initial matter, the Board observes that the RO granted service connection for the Veteran's depressive disorder, not otherwise specified (claimed as nervous condition, PTSD, and sleep impairment) in an October 2010 rating decision based on a Statement of Medical Examination and Duty Status, dated October 22, 2008, which reported "a history of psychiatric complaints during service as a result of your service in Iraq and Kuwait."

The Veteran has discussed the circumstances of the in-service psychiatric complaints that gave rise to his claim and the resulting grant of service connection for his depressive disorder both prior to and during his appeal.  Specifically, in September 2007 his treating VA clinician recorded that he "reports war recollections and nightmares."  At his June 2010 VA examination, he reported that "During an assigned convoy, [the] Veteran requested a friend...to assist a driver.  He reported that close to Baghdad, [his friend] was killed in an IED attack."  In a November 2011 letter, the Veteran again reported that he had ordered his friend, who had intended to go to sick call with a bad toothache, to instead report to the first part of a convoy headed to Baghdad in July 2003-where he was killed.  The Veteran, who was in the second convoy, reports that he did not witness the event, "but I did see all the blood that was still there....I feel guilty for what happened."

The Board observes that following the October 2010 grant, VA clinicians have expanded the Veteran's psychiatric diagnosis to include PTSD.  For example, in April 2011 a VA clinician diagnosed the Veteran with "major depression / PTSD."  In the February 2012 VA examination, the examiner likewise differentiated between the Veteran's depression and PTSD symptoms, explaining that:

As to post-traumatic stress disorder symptoms he presents with referral of recurrent nightmares..., recurrent memories and feelings of guilt related to the death of the soldier he sent on that mission [on the first convoy in Baghdad in July 2003] and who was killed that day.

In light of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Service Connection for Arthritis

The Veteran contends in his July 2009 claim that his arthritis was incurred coincidental to his service.  In his November 2010 claim, he contends that his arthritis was "incurred coincidental to my military service or as consequences of it, in specific during my combat tour of service in Iraq."  In an August 2012 letter, the Veteran's attorney asserts that the Veteran's arthritis has already been acknowledged in the Board's March 2009 decision granting service connection for multilevel degenerative disc disease with herniation of the thoracic and lumbar spine.

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested arthritis other than of the thoracic and lumbar spine to a degree of 10 percent within one year from the date of termination of service.

The most probative evidence shows that arthritis, other than of the thoracic and lumbar spine, was not present in service or thereafter.  The Board acknowledges that the Veteran has a current diagnosis of arthritis of the thoracic and lumbar spine, which is already subject to service connection and discussed in that section, below.  Indeed, in September 2005 a VA clinician diagnosed the Veteran with muscle spasm, back pain, disc disease, and arthritis.  By contrast, in an August 2010 VA examination of the Veteran's joints (as opposed to his spine), the examiner found no constitutional signs or symptoms of arthritis.  Moreover, the Veteran's service and post-service records do not include a diagnosis of arthritis outside of his spine, and neither has he specified any area other than his thoracolumbar spine in which the arthritis is present.

Therefore, the Board finds that the most probative evidence fails to link the Veteran's claimed arthritis to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Analysis: Increased Rating for Thoracolumbar Spine

The Veteran contends in his October 2014 notice of disagreement that a 60 percent rating is warranted for his IVDS of the back under diagnostic code 5243, and that separate 40 percent ratings are also warranted for his associated sciatic nerve disability under diagnostic code 8520.

The RO has evaluated the Veteran's thoracolumbar spine disability at 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5242.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability rating in excess of 40 percent is not warranted.  Specifically, pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating applies where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating applies where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating applies where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Pursuant to Note 1, any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating applies where there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating applies where there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The regulation requires that VA:

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Id.

A rating in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine because the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  Specifically, the October 2013 VA examiner found that the Veteran had some range of motion of his thoracolumbar spine.  Further, neither the examiner nor any other clinician has diagnosed the Veteran with unfavorable ankylosis of the thoracolumbar spine.  Moreover, the Veteran has not reported having unfavorable ankylosis of his thoracolumbar spine or entire spine.  Therefore, a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.

A rating in excess of 40 percent is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Although the Board is aware of the October 2013 VA examiner's finding that the Veteran has IVDS of the thoracolumbar spine with at least 6 weeks of incapacitating episodes over the past 12 months, the Board cannot a 60 percent rating under Diagnostic Code 5243 because it would adversely affect the Veteran's overall disability rating for the spine.

As quoted above, the regulation requires VA to consider "associated objective neurologic abnormalities" under the General Rating Formula for Diseases and Injuries of the Spine, but not under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Further, the regulation requires that VA assign a rating under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, "whichever method results in the higher evaluation when all disabilities are combined under § 4.25."  Here, the Veteran is in receipt of a separate 60 percent rating for urinary incontinence associated with his thoracolumbar spine disability, as well as separate ratings for bilateral lower extremity radiculopathy associated with his thoracolumbar spine disability.  Consequently, assignment of a 60 percent rating under diagnostic code 5243 would result in a lower evaluation than the 40 percent rating that the Veteran is receiving under 5242 when combined with the neurologic abnormalities (i.e., urinary incontinence and bilateral lower extremity radiculopathy).  Therefore, the Veteran is best served by a rating under the General Rating Formula for Diseases and Injuries of the Spine, and a rating in excess of 40 percent for the thoracolumbar spine alone is not warranted.

Analysis: Increased Rating for Sciatic Nerve

The Veteran contends in his October 2014 notice of disagreement that separate 40 percent ratings are warranted for his right and left lower extremity radiculopathy of the sciatic nerve because although the October 2013 VA examiner classified his bilateral sciatic nerve radiculopathy as mild, he also found severe intermittent pain, moderate paresthesias and/or dysesthesias, and severe numbness.

Sciatic nerve disabilities are rated at 80 percent where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated at 20 percent.  38 C.F.R. § 4.124a, DC 8520.

The Veteran is currently rated at 10 percent each under diagnostic code 8520 for incomplete paralysis of the sciatic nerves of the left and right lower extremities.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability rating of 20 percent each, but no greater, is warranted.  The Board finds that, attributing the benefit of the doubt to the Veteran, his severe intermittent pain, severe numbness, and moderate paresthesias and/or dysesthesias, as well as his decreased sensation in the lower leg and ankles, are best characterized as showing moderate incomplete paralysis of the sciatic nerves bilaterally.  A higher rating based on moderately severe sciatic nerve incomplete paralysis is not warranted because of the VA examiner's determination that the disability was mild, and because there is a complete absence of constant pain.

Extraschedular and TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbosacral spine and bilateral lower extremity radiculopathy with the established criteria found in the rating schedule.  The Board finds that the Veteran's lumbosacral spine and bilateral lower extremity radiculopathy symptomatology is fully addressed by the rating criteria under which such disabilities are rated, such as limitation of motion, pain, and incomplete nerve paralysis.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court of Appeals for Veterans Claims has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran is already in receipt of TDIU for his combined service-connected disabilities.  This is consistent with the October 2013 VA examiner's opinion that his "multilevel degenerative disc disease, with herniation, thoracic and lumbar spine; foraminal stenosis, axial degeneration disease, myositis and complicated with his service connected neurogenic bladder...renders him unemployable."  As the Veteran is already in receipt of TDIU for these combined disabilities throughout the appellate period, no further discussion is warranted.


ORDER

Service connection for PTSD is granted.

Service connection for arthritis is denied.

A rating in excess of 40 percent for multilevel degenerative disc disease, with herniation, thoracic and lumbar spine; foraminal stenosis, axial degenerative disease, and myositis (previously shown as lumbar spine degenerative changes, including herniated nucleus pulposus, and myositis) is denied.

A 20 percent disability evaluation, and no higher, for L5-S1 lumbar radiculopathy, right lower extremity, is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A 20 percent disability evaluation, and no higher, for L3-S1 radiculopathy, left lower extremity, is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the claim for service connection for migraine headaches, the Board observes that the Veteran was afforded a VA neurological examination for his headaches in August 2010, but the examiner did not provide an etiological opinion.  Moreover, in August 2012 the Veteran's attorney asserted that "medical literature...indicates that headache is a known side effect of Pregabalin and Tramadol, both of which [the Veteran] is prescribed to treat service-connected disabilities."  No medical opinion addressing direct or secondary service connection is of record.  (The Board observes, however, that an August 2010 VA Gulf War Guidelines examination does address the Veteran's migraine headache claim in the context of 38 C.F.R. § 3.317.)  The Veteran's attorney thus concluded in an August 2012 letter that, "A VA examination is necessary to determine if his current headaches are related to an already service-connected disability or to medications prescribed for service-connected disabilities."  [Emphasis in original.]  Consequently, remand for a new medical opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the claim for service connection for cervical spine degenerative changes including disc protrusion and myositis, remand is required because the RO has not issued a supplemental statement of the case (SSOC) or otherwise readjudicated the claim, as required by the Board's July 2011 remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the claim for service connection for right carpal tunnel syndrome, status post surgical release (also claimed as bilateral carpal tunnel syndrome), the Board observes that the Veteran was afforded a VA joints examination for his carpal tunnel syndrome in August 2010, but the examiner did not provide an etiological opinion.  (The Board observes, however, that an August 2010 VA Gulf War Guidelines examination does address the Veteran's carpal tunnel syndrome claim in the context of 38 C.F.R. § 3.317.)  Further, the Veteran has multiple current diagnoses of carpal tunnel syndrome, including by VA clinicians in March 2006 and July 2008, Dr. Alemar in August 2007, and Dr. Toro in April 2008.  Moreover, the Veteran stated in his July 2009 claim and his November 2010 notice of disagreement that his carpal tunnel syndrome was incurred in service.  Consequently, a remand is required for a medical opinion.  Barr, 21 Vet. App. at 311 (2007).

With respect to the claim for service connection for erectile dysfunction, in August 2012 the Veteran's attorney asserted that:

The medical evidence of record indicates that [the Veteran] is prescribed Tramadol for pain due to his service-connected disabilities. Medical literature indicates that erectile dysfunction is a known side effect of tramadol, experienced by 8% to 14% of men taking a single dose in the lower therapeutic range for analgesia. [The Veteran] is prescribed...a high dose....[The Veteran] is also prescribed the anticonvulsant drug Pregabalin, which is used...for generalized anxiety disorder, for which [he] is service-connected. Medical literature indicates that a common adverse side effect for Pregabalin is changes in libido.

No medical opinion addressing direct service connection, service connection secondary to medication use for service-connected disabilities, or aggravation due to a service-connected lumbar spine disability for erectile dysfunction is of record.  Consequently, remand for a medical opinion is required.

With respect to the claim for service connection for dermatitis and tinea versicolor, in August 2012 the Veteran's attorney asserted that a:

VA examination should be arranged to determine whether the drugs VA prescribe[s] for [the Veteran's] service-connected disabilities are the cause of his skin rashes, dermatitis.  The dermatologic side effects of Pregabalin include pruritus (reported frequently), alopecia, dry skin, eczema, hirsutism, skin ulcer, urticaria, and vesiculobullous.  See Excerpt from Pregabalin Side Effects, Drugs.com/pregabalin/side-effects.  [Emphasis in original.]

Although the Veteran underwent a VA Gulf War examination with respect to his skin disorders in August 2010, no examination on the basis of direct or secondary service connection has been provided.  Consequently, remand for a medical opinion is required.  Barr, 21 Vet. App. at 311 (2007).

With respect to the claim for entitlement to initial disability ratings in excess of 30 percent prior to July 25, 2010, and in excess of 50 percent thereafter, for depressive disorder, the Board finds that these ratings are inextricably intertwined with the Veteran's PTSD, for which he was granted service connection in this decision.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Consequently, remand is required for a new examination and opinion as to the effects of the Veteran's depressive disorder and PTSD.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received with respect to the issues of entitlement to service connection for migraine headaches, cervical spine degenerative changes, carpal tunnel syndrome, erectile dysfunction, dermatitis and tinea versicolor, and entitlement to initial disability ratings for depressive disorder and PTSD, and take appropriate measures to obtain those records.  Any additional, pertinent treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his migraine headaches, cervical spine degenerative changes, carpal tunnel syndrome, erectile dysfunction, dermatitis and tinea versicolor, and PTSD with depressive disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his migraine headaches, cervical spine degenerative changes, carpal tunnel syndrome, erectile dysfunction, dermatitis and tinea versicolor, and of the nature and severity of his PTSD with depressive disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records, the RO should obtain a VA medical opinion to determine the etiology of any headache disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not that the Veteran's headaches are related to or had their onset during service.

The examiner must opine as to whether it is at least as likely as not that the Veteran's headaches are caused by any medication taken for his service-connected disabilities, to include the medications Pregabalin and Tramadol.

The examiner must opine as to whether it is at least as likely as not that the Veteran's headaches are aggravated beyond the natural progress of the disease by any medication taken for his service-connected disabilities, to include the medications Pregabalin and Tramadol.

The examiner should consider the following evidence:

* The Veteran's August 2010 VA Neurological Disorders examination, including his statement that his headaches had their onset in Iraq in 2003.

* The Veteran's August 2010 Gulf War Guidelines examination.

* The Veteran's September 2005 VA treatment record showing a complaint of headaches.

The rationale for all opinions expressed should be set forth in a legible report.

4.  Readjudicate the claim of entitlement to service connection for cervical spine degenerative changes including disc protrusion and myositis, as required by the July 2011 Board remand.

5.  After physically or electronically associating any pertinent, outstanding records, the RO should obtain a VA medical opinion to determine the etiology of any carpal tunnel syndrome found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not that the Veteran's carpal tunnel syndrome is related to or had its onset during service.

The examiner should consider the following evidence:

* A May 13, 2004 Post-deployment questionnaire showing "No Numbness or tingling in hands or feet."

* A March 2006 VA clinician's finding that "In terms of numbness in hands, according to clinical findings he most likely has carpal tunnel syndrome."

* An April 2007 Reserves service treatment record showing a complaint of numbness of hands, and a diagnosis of "Carpal Tunnel Syndrome suspected by history."

* An August 2007 diagnosis of carpal tunnel syndrome by Dr. Alemar, based on nerve conduction and EMG testing.

* An April 2008 diagnosis of "Moderately severe bilateral Carpal Tunnel Syndrome" by Dr. Toro.

* An April 2008 post-service finding by a physician at the U.S. Army Health Clinic that the Veteran's carpal tunnel syndrome was "Line of duty," with no rationale.

* A July 2008 VA clinician's diagnosis of bilateral Tinel's positive wrists, with carpal tunnel impingement.

* A September 2008 DA Form 2173, which inaccurately states that the Veteran reported and received treatment for tingling on his hands reported in his May 13, 2004 Post-deployment health assessment.

* An August 2010 VA Gulf War examination report, including the finding that "A disease with a clear and specific etiology and diagnosis. Right carpal tunnel syndrome status post surgical release is not related to a specific exposure to environmental hazards experienced during military service in Southwest Asia."

* An August 2010 VA joints examination report, including measurements of wrist dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.

* An October 2008 post-service Medical Evaluation Board Proceedings report, indicating without rationale that carpal tunnel syndrome began in 2007.

* A November 2008 post-service Physical Evaluation Board Proceedings report, indicating a diagnosis of carpal tunnel syndrome.

The rationale for all opinions expressed should be set forth in a legible report.

6.  After physically or electronically associating any pertinent, outstanding records, the RO should obtain a VA medical opinion to determine the etiology of any erectile dysfunction disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction is related to or had its onset during service.

The examiner must opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction is caused by any medication taken for his service-connected disabilities, to include the medications Pregabalin and Tramadol.  The examiner should specifically opine on whether it is at least as likely as not that the Veteran's erectile dysfunction is caused by his service-connected lumbar spine disability.

The examiner must opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction is aggravated beyond the natural progress of the disease by any medication taken for his service-connected disabilities, to include the medications Pregabalin and Tramadol.  The examiner should specifically opine on whether it is at least as likely as not that the Veteran's erectile dysfunction is aggravated beyond the natural progress of the disease by his service-connected lumbar spine disability.

The examiner should consider the following evidence:

* An August 1987 Reserves service treatment record documenting that the Veteran "suffered an accident, when the truck he was in struck another truck in the rear.  He was hit in the pelvic and genital area with the seat belt."

* A July 2006 VA treatment record documenting a post-service complaint of erectile dysfunction.

* A February 2008 VA treatment record documenting the Veteran's "complain[t] of erectile dysfunction due to discogenic disease," and the VA clinician's diagnosis of erectile dysfunction.

* The Veteran's April 2008 statement to a VA clinician, "report[ing] that he has been experiencing erectile problem[s] approximately for the last four years, associated with his chronic low back pain....[He] refers that the strong pain that [he] feel[s] in his back can not permit [him] to complete the sexual intercourse."

* The Veteran's August 2010 VA genitourinary examination, including the Veteran's statement that his erectile dysfunction began in 2004 and has gotten progressively worse, and the VA examiner's opinion that "The erectile dysfunction is not caused by or a result of the lumbar spine degenerative changes.  Rationale: The nerves responsible of the pene erection does not come from the lumbar spinal cord segments."

The rationale for all opinions expressed should be set forth in a legible report.

7.  After physically or electronically associating any pertinent, outstanding records, the RO should obtain a VA medical opinion to determine the etiology of any skin disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not that the Veteran's dermatitis and tinea versicolor is related to or had its onset during service.

The examiner must opine as to whether it is at least as likely as not that the Veteran's dermatitis and tinea versicolor is caused by any medication taken for his service-connected disabilities, to include the medications Pregabalin and Tramadol.

The examiner must opine as to whether it is at least as likely as not that the Veteran's dermatitis and tinea versicolor is aggravated beyond the natural progress of the disease by any medication taken for his service-connected disabilities, to include the medications Pregabalin and Tramadol.

The examiner should consider the following evidence:

* A February 2003 service treatment record, Chronological Record of Medical Care, Smallpox Vaccination Initial Note, showing that the Veteran reported that he did not have and had never had eczema or atopic dermatitis.

* A January 2004 service treatment record, Report of Medical Assessment, documenting the Veteran's report of "skin rashes."

* A September 2005 VA clinician's diagnosis of tinea versicolor.

* An August 2010 VA Gulf War examination report: "Dermatitis resolved.  No active condition in this examination.  Tinea versicolor:  A disease with a clear and specific etiology and diagnosis.  A common fungal infection of the skin.  Tinea versicolor is not related to a specific exposure to environmental hazards experienced during military service in Southwest Asia."

The rationale for all opinions expressed should be set forth in a legible report.

8.  After obtaining any outstanding treatment records regarding the Veteran's PTSD and depressive disorder, provide him with an appropriate VA examination to determine the nature and severity of those disabilities.  The examiner should also provide a retrospective opinion as to the severity of his PTSD and depressive disorder from November 2010 to the present.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings and provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  The examiner should also discuss the impact that the Veteran's PTSD and depressive disorder have on his ability to secure and maintain substantially gainful employment.

The examiner should consider the following evidence:

* VA examination reports dated October 2012, February 2012, June 2010, and April 2005.

* VA treatment records dated April 2011, June 2009, December 2008, October 2008, March 2008, and September 2007.

* The Veteran's statements dated November 2011 and August 2010.

9.  With respect to each of the Veteran's service connection claims on appeal (i.e., migraine headaches, cervical spine degenerative changes, carpal tunnel syndrome, erectile dysfunction, and dermatitis/tinea versicolor), the Veteran should be provided with a new Gulf War examination in which the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

10.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


